19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.David Lee EDWARDS, Appellant,v.D. BLAIR, Officer, West Memphis Police Department;  MikeAllen, Detective, West Memphis Police Department;S. Nichols, Officer, West Memphis PoliceDepartment, Appellees.
No. 93-3387.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 2, 1994.Filed:  March 9, 1994.

Before McMILLIAN, MAGILL, and BEAM, Circuit Judges.
PER CURIAM.


1
David Lee Edwards was arrested for battery and later convicted of battery in the first degree, capital murder, and being a felon in possession of a firearm.  He then filed this 42 U.S.C. Sec. 1983 action against defendants, West Memphis police officers, alleging that they had arrested him without a warrant or probable cause.  The district court1 dismissed the case with prejudice.  We conclude the district court did not err.   See Malady v. Crunk, 902 F.2d 10, 11-12 (8th Cir. 1990) (conviction of offense for which plaintiff was arrested is complete defense to Sec. 1983 action asserting arrest was made without probable cause).


2
Accordingly, we affirm.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas, adopting the report and recommendation of the Honorable John F. Forster, United States Magistrate Judge for the Eastern District of Arkansas